38 F.3d 1220NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Claude B. POWELL, Plaintiff-Appellant,v.UNION EQUITY COOPERATIVE EXCHANGE, an Oklahoma corporationauthorized to do business in Missouri, FarmlandIndustries, Inc., successor to UnionEquity Cooperative Exchange,Defendants-Appellees.
No. 93-3317.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1994.

1
Before MOORE and ANDERSON, Circuit Judges, and BRIMMER,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Claude B. Powell appeals from the district court's entry of summary judgment in this age discrimination case.  The court ruled that although Mr. Powell established a prima facie case, he failed to show that there were genuine issues of material fact regarding whether defendant's proffered reason for the discharge was pretextual.  On appeal, Mr. Powell argues the district court applied the law incorrectly.  He also maintains this case presents genuine factual disputes which render it inappropriate for summary judgment.


4
Our review is de novo.   Rea v. Martin Marietta Corp., 29 F.3d 1450, 1454 (10th Cir.1994).  We have carefully reviewed the record and Mr. Powell's legal arguments.  We conclude the district court's disposition was correct, and, therefore, affirm for substantially the same reasons as are set forth in its memorandum and order of September 3, 1993.  The judgment of the United States District Court for the District of Kansas is AFFIRMED.



**
 Honorable Clarence A. Brimmer, District Judge, United States District Court for the District of Wyoming, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470